UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromTo Commission file number 033-36767-03 NAVISTAR FINANCIAL DEALER NOTE MASTER TRUST (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3731520 (I.R.S. Employer Identification No.) 425 N. Martingale Road, Schaumburg, IL (Address of principal executive offices, Zip Code) Registrant’s telephone number, including area code (630) 753-4000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YesNo x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). YesNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo x PART I Item 1.Business The Dealer Note Trust (the “1990 Trust”), the Navistar Financial Dealer Note Master Trust (the “Master Trust”) and the Navistar Financial Dealer Note Master Owner Trust (the “Master Owner Trust”) are a series of trusts established by Navistar Financial Securities Corporation (“NFSC”) to facilitate the financing of loans (“Dealer Notes”) by Navistar Financial Corporation (“NFC”) to dealers to finance their inventories of trucks and related assets. The 1990 Trust was formed pursuant to a Pooling and Servicing Agreement, dated as of December 1, 1990, among NFC, as Servicer, NFSC, as Seller, and Manufactures Hanover Trust Company, as trustee.NFC transferred Dealer Notes and related assets to NFSC, which in turn transferred the Dealer Notes and related assets to the 1990 Trust.The 1990 Trust issued various series of certificates backed by the Dealer Notes and related asset. The Master Trust was formed pursuant to a Pooling and Servicing Agreement dated as of June 8, 1995, among NFSC, as Seller, NFC, as Servicer (the “Servicer”), The
